                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA


 SYLVIA PARKER,                           CASE NO. 2:19-cv-07814-GW (SKx)
                    Plaintiff,
             v.                           JUDGMENT
 U.S. BANK TRUST, N.A. et al.,

                    Defendant.



     Pursuant to the Order Dismissing Action for Lack of Jurisdiction, IT IS
ADJUDGED that this action is dismissed WITH PREJUDICE.


DATED: October 7, 2019
                                           HON. GEORGE H. WU
                                           U.S. DISTRICT JUDGE
